608 N.W.2d 859 (2000)
In re Petition for DISCIPLINARY ACTION AGAINST Ronald O. YLITALO, an Attorney at Law of the State of Minnesota.
No. C1-85-1550.
Supreme Court of Minnesota.
March 29, 2000.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Ronald O. Ylitalo has committed *860 professional misconduct warranting public discipline, namely, respondent failed to file employer withholding tax returns for most of 1992 to 1994 and 1996 to 1997, failed to sign a contingency fee agreement with a client, failed to execute a proposed prehearing statement, and failed to timely respond to the notice of investigation of the complaint, in violation of Rules 8.1(a)(3), 8.4(a) and (d), and 1.5(c), Minnesota Rules of Professional Conduct.
Respondent admits his conduct has violated the Rules of Professional Conduct and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a 90-day suspension.
The assigned referee herein has accepted the stipulation and filed it with the court and has made a recommendation that this court approve the discipline set forth in the stipulation, and further recommends that the suspension begin May 1, 2000.
This court has independently reviewed the file and approves the jointly-recommended disposition, and the recommendation of the referee.
IT IS HEREBY ORDERED that respondent Ronald O. Ylitalo is suspended from practice for 90 days, commencing on May 1, 2000, that the reinstatement hearing is not waived, and that respondent pay $900 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
BY THE COURT:
Alan C. Page
Alan C. Page
Associate Justice